     Case 1:20-cv-01357-DAD-EPG Document 18 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELLIOTT LAWRENCE JONES II,                          No. 1:20-cv-01357-DAD-EPG-HC
12                        Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DENYING
13            v.                                          PETITION FOR WRIT OF HABEAS
                                                          CORPUS
14    JIM ROBERTSON,
                                                          (Doc. No. 17)
15                        Respondent.
16

17          Petitioner Elliott Lawrence Jones II is a state prisoner proceeding pro se with a petition for
18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 6, 2021, the assigned magistrate judge issued findings and recommendations,
21   recommending that the petition be denied. (Doc. No. 17.) Specifically, the findings and
22   recommendations considered and recommended the rejecting on the merits of petitioner’s sole
23   claim for relief that the evidence presented at his trial in state court was insufficient to support his
24   conviction on six counts of kidnapping to commit robbery. (Id. at 7-13.) The findings and
25   recommendations were served on the parties and contained notice that any objections thereto
26   were to be filed within thirty days after service. To date, no objections have been filed, and the
27   time for doing so has passed.
28
                                                         1
     Case 1:20-cv-01357-DAD-EPG Document 18 Filed 09/07/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          The court also declines to issue a certificate of appealability. A petitioner seeking writ of

 5   habeas corpus has no absolute right to appeal; he may appeal only in limited circumstances. See

 6   28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Rule 11 of the Rules

 7   Governing Section 2254 Cases requires that a district court issue or deny a certificate of

 8   appealability when entering a final order adverse to a petitioner. See also Ninth Circuit Rule 22-

 9   1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability

10   will not issue unless a petitioner makes “a substantial showing of the denial of a constitutional

11   right.” 28 U.S.C. § 2253(c)(2). This standard requires the petitioner to show that “jurists of

12   reason could disagree with the district court’s resolution of his constitutional claims or that jurists

13   could conclude the issues presented are adequate to deserve encouragement to proceed further.”

14   Miller-El, 537 U.S. at 327; accord Slack v. McDaniel, 529 U.S. 473, 484 (2000).

15          In the present case, the court finds that reasonable jurists would not find the court’s

16   rejection of petitioner’s claim to be debatable or conclude that the petition should proceed further.

17   Thus, the court declines to issue a certificate of appealability.

18          Accordingly,

19          1. The findings and recommendation issued on May 6, 2021 (Doc. No. 17) are adopted in

20               full;
21          2. The petition for writ of habeas corpus is denied;

22          3. The court declines to issue a certificate of appealability; and

23          4. The Clerk of the Court is directed to close the case.

24   IT IS SO ORDERED.
25
        Dated:      September 5, 2021
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
